
	

115 SRES 349 IS: Commemorating the 100th Anniversary of the 2d Infantry Division.
U.S. Senate
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS
		1st Session
		S. RES. 349
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2017
			Ms. Cantwell (for herself, Mr. Cornyn, Mr. Cruz, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Commemorating the 100th Anniversary of the 2d Infantry Division.
	
	
 Whereas October 26, 2017, is the 100th anniversary of the organization of the 2d Infantry Division;
 Whereas the 2d Infantry Division— (1)was established in October 1917 at Bourmont, France, as the Second Division;
 (2)was the first division organized on foreign soil; and (3)has been proudly serving since 1917;
 Whereas, the 2d Infantry Division is the only Army unit that has ever been commanded by a Marine Corps Officer because, at the time of activation, the 2d Infantry Division—
 (1)was composed of both Army and Marine units; and (2)was commanded during World War I by—
 (A)Army officers Major General Omar Bundy and Major General James G. Harbord; and (B)Marine Corps generals Brigadier General Charles A. Doyen and Major General John A. Lejeune;
 Whereas, since the heroic start of the 2d Division, the 2d Division has played an integral part in United States history by serving in—
 (1)World War I; (2)World War II;
 (3)the Korean War; (4)the Cold War;
 (5)Operation Iraqi Freedom; (6)Operation Enduring Freedom; and
 (7)current operations in Korea; Whereas, the 2d Infantry Division—
 (1)drew its first blood at the Battle of Belleau Wood, France in June 1918; and
 (2)contributed to shattering the 4-year-old stalemate on the battlefield during the Chateau-Thierry campaign that followed;
 Whereas, the 2d Division played a central role in other monumental struggles of World War I, such as—
 (1)the defense of the Aisne; (2)the Battle of Soissons in the Aisne-Marne Offensive;
 (3)the Saint-Mihiel Offensive; (4)the Meuse-Argonne Offensive; and
 (5)the Battle of Blanc Mont Ridge; Whereas, immediately after the 2d Infantry Division, commonly known as the Indianhead Division, was established, the 2d Infantry Division started to build a prestigious reputation for its service during World War I;
 Whereas, following World War I, the 2d Infantry Division was one of only 3 United States divisions to remain on active duty, which is a strong testament to the accomplishments of the 2d Infantry Division;
 Whereas the 2d Infantry Division— (1)remained on occupation duty in Germany to enforce the Armistice until July 1919; and
 (2)came to the United States for the first time in July 1919, having fought in every major United States engagement and emerging as the most decorated United States Division of the American Expeditionary Forces;
 Whereas, in recognition of exemplary service during World War I, the 2d Infantry Division was the recipient of—
 (1)French Croix de Guerre with Palm, Streamer embroidered AISNE-MARNE; (2)French Croix de Guerre with Palm, Streamer embroidered MEUSE-ARGONNE; and
 (3)French Fourragère; Whereas the 2d Division established the new home of the Division in Fort Sam Houston, Texas, to test new concepts and innovations for the Army;
 Whereas, in 1937, 2d Infantry Division became the first command reorganized under the new triangular concept, having 3 separate regiments in the division;
 Whereas, Headquarters, 2d Division was redesignated on August 1, 1942, as Headquarters, 2d Infantry Division;
 Whereas, in June 1944, the 2d Infantry Division was called to action and made the assault landing on Omaha Beach 1 day after D–Day, June 7, 1944, which began the liberation of northern Europe from Nazi control;
 Whereas, during World War II, the 2d Infantry Division fought bravely in France, Germany, and Czechoslovakia from 1944 to 1945;
 Whereas the 2d Infantry Division continued to provide invaluable service throughout World War II, including by—
 (1)fighting for the liberation of France and Belgium; (2)fighting for the liberation of Trévières on June 10, 1944;
 (3)assaulting and securing Hill 192; (4)capturing Tinchebray on August 15, 1944;
 (5)capturing the vital port city of Brest, which was liberated in September 1944 after a fierce 28-day battle fought in streets and alleyways;
 (6)fighting at the Battle of the Bulge, where the 2d Infantry Division pierced the dreaded Siegfried Line and held critical roads leading to the cities of Liège and Antwerp;
 (7)capturing the city of Breisig on March 10 to 11, 1945; (8)crossing the Rhine to relieve the 9th Armored Division in Hadamar and Limburg an der Lahn on March 21, 1945;
 (9)capturing Merseburg on April 15, 1945; (10)capturing Leipzig on April 18, 1945; and
 (11)crossing into Czechoslovakia and attacking the city of Pilsen on 4 May, 1945; Whereas 6 members of the 2d Infantry Division received the Congressional Medal of Honor for their gallantry actions during World War II;
 Whereas, in recognition of exemplary service during World War II, the 2d Infantry Division was— (1)the recipient of the Belgian Fourragère World War II;
 (2)cited in the Order of the Day of the Belgian Army for action at Elsenborn Crest; and (3)cited in the Order of the Day of the Belgian Army for action in the Ardennes;
 Whereas the 2d Infantry Division returned home to Fort Lewis, Washington on April 15, 1946;
 Whereas elements of the 2d Infantry Division arrived in Korea via Pusan, on July 31, 1950, becoming the first United States unit to arrive directly in Korea from the United States;
 Whereas the 2d Infantry Division helped repel attackers on the Pusan Perimeter during a 16-day attack beginning on the night of August 31, 1950, in a battle in which 2d Infantry Division clerks, bandsman, technical personnel, and supply personnel all joined the fight to repel the attackers;
 Whereas, the 2d Infantry Division was the first unit to break out of the Pusan Perimeter and led the Eighth Army drive to the Manchurian Border;
 Whereas, on November 26, 1950, with the intervention of the Chinese in the Korean War, the 2d Infantry Division was tasked with protecting the rear and right flank of the Eighth Army;
 Whereas, the 23d Regimental Combat Team, 2d Infantry Division, and the French Battalion were cut off and surrounded by 3 Chinese Divisions on February 13, 1951, at Chipyong-ni, but fiercely fought freezing weather conditions and overwhelming Communist forces for more than 3 days, killing over 5,000 enemies while possessing about 1/10 of the enemies' strength;
 Whereas the 23d Regimental Combat Team, 2d Infantry Division, gave the first major defeat to the Chinese at the battle of Chipyong-Ni, a turning point in the Korean War;
 Whereas 20 members of the 2d Infantry Division earned the Congressional Medal of Honor during the Korean War;
 Whereas, in recognition of exemplary service during the Korean War, the 2d Infantry Division was the recipient of—
 (1)the Presidential Unit Citation Streamer embroidered HONGCHON; (2)the Republic of Korea Presidential Unit Citation Streamer embroidered NAKTONG RIVER LINE; and
 (3)the Republic of Korea Presidential Unit Citation Streamer embroidered KOREA; Whereas, after 3 years of fighting in Korea, the 2d Infantry Division was transferred to Fort Lewis, Washington, arriving on October 7, 1954;
 Whereas, the 2d Infantry Division was restructured with personnel and equipment from the 10th Infantry Division in the spring of 1958, and moved to Fort Benning, Georgia;
 Whereas the 2d Infantry Division provided support for 3 brigades supported by armor, cavalry, and artillery under the Reorganization Objective Army Division concept in April 1964;
 Whereas the 2d Infantry Division returned to Korea on July 1, 1965, and exchanged personnel and equipment with the 1st Cavalry Division;
 Whereas the 2d Infantry Division was assigned to guard portions of the demilitarized zone to keep the peace and help deter war on the Korean peninsula;
 Whereas members of the 1st Battalion, 23d Infantry, 2d Infantry Division, were killed in an North Korean ambush on November 2, 1966;
 Whereas 16 members of the Armed Forces of the United States were killed by enemy attacks in the demilitarized zone;
 Whereas Captain Arthur G. Bonifas and First Lieutenant Mark T. Barrett of the United Nations Joint Security Force were attacked and killed during a routine tree-trimming operation on August 18, 1976;
 Whereas, in response, the United Nations Command launched Operation Paul Bunyan at 0700 hours on August 21, 1976, when a Republic of Korea Special Forces Company, the 9th Infantry, and B Company, 2d Engineer Battalion, moved in to cut down the infamous Panmunjeom Tree while supported by B–52 bombers and F–5 and F–11 fighter jets aboard a Midway Task Force aircraft carrier standing by just offshore;
 Whereas members of the 2d Infantry Division, proudly wearing “Imjin Scout” patches, patrolled the demilitarized zone throughout the 1980s until 1992, and then remained deployed along the border;
 Whereas the 3d Brigade, 2d Infantry Division— (1)was reactivated at Fort Lewis, Washington on April 16, 1995, as part of I Corps; and
 (2)became the first interim Brigade Combat Team in the Army in May 2000, later to be equipped with Stryker vehicles;
 Whereas, in the defense of United States interests, the 4th Brigade deployed in support of Operation Iraqi Freedom from November 2003 to November 2004;
 Whereas, in August 2004, the 2d Brigade, 2d Infantry Division, deployed with the Republic of Korea Army, representing the first operational deployment from the Republic of Korea;
 Whereas the 2d Brigade Combat Team, 2d Infantry Division, was given control of the Eastern half of Ar-Ramadi under the direct command of the 1st Marine Division;
 Whereas elements of the 2d Infantry Division were attached to the 2d Marine Division during Operation Iraqi Freedom, a reversal of their respective roles during World War I, where the 5th and 6th Marine Regiment of the 1st Marine Division fought under the United States Army 2d Infantry Division;
 Whereas the 2d Brigade, 2d Infantry Division, fought in the Fallujah Offensive in November 2004, which provided Iraqis the opportunity to vote in the historic national elections of January 2005;
 Whereas the 2d Brigade, 2d Infantry Division, provided humanitarian relief to hospitals, schools, and hundreds of Iraqi civilians who had been displaced;
 Whereas the 2d Brigade, 2d Infantry Division, redeployed from Iraq to Fort Carson, Colorado in August 2005;
 Whereas the 3d Stryker Brigade Combat Team, 2d Infantry Division, deployed from Fort Lewis, Washington, to assist the Iraqi security forces with counter insurgence operations in the Ninewa Province in support of Iraqi Freedom from June 2006 to September 2007;
 Whereas the 2d Infantry Division transformed into the Republic of Korea-United States Combined Division with a Republic of Korea Army unit on June 3, 2015, in a cooperative designed to strengthen the operational capabilities of both the Republic of Korea Army and the United States Army;
 Whereas the 2d Infantry Division is the last remaining permanently forward-stationed division in the United States Army;
 Whereas the 2d Infantry Division has been deterring aggression and maintaining peace on the Korean Peninsula since 1965;
 Whereas the 2d Infantry Division received 2 Korean Presidential Unit Citations for its outstanding service in Korea from 1950 to the present; and
 Whereas, since the establishment of the 2d Infantry Division in 1917— (1)elements of the 2d Infantry Division have been present all over the world, assisting in combat and noncombat missions for 100 years;
 (2)more than 13,200 members of the 2d Infantry Division have sacrificed their lives in combat; and (3)40 members of the 2d Infantry Division have received the Medal of Honor in total: Now, therefore, be it
			
	
 That the Senate— (1)commemorates A Century of Service, the 100th anniversary of the 2d Infantry Division on October 26, 2017;
 (2)commends the 2d Infantry Division, now known as the Indianhead, for continuing to exemplify the motto of the 2d Infantry Division, Second to None! and Fight Tonight!;
 (3)honors the memory of the more than 13,200 members of the 2d Infantry Division who lost their lives in battle;
 (4)expresses gratitude and support for all members and veterans of the 2d Infantry Division and their families; and
 (5)recognizes that the 2d Infantry Division holds an honored place in United States history.  